t c memo united_states tax_court carl robert wagenknecht jr petitioner v commissioner of internal revenue respondent docket no 6315-06l filed date carl robert wagenknecht jr pro_se cathy j horner for respondent memorandum opinion jacobs judge this matter is before the court on respondent’s motion for summary_judgment to proceed to collect by levy petitioner’s unpaid tax_liabilities for and all section references are to the internal_revenue_code as amended 1this case was assigned to judge julian i jacobs for disposition by order of the chief_judge on date and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in ohio when he filed his petition for convenience we separately state the relevant facts for each year at issue petitioner and jacqueline j miller-wagenknecht petitioner’s spouse timely filed a joint income_tax return for the return was prepared with the assistance of a tax preparer and describes petitioner’s occupation as part-time lawyer full time teacher and petitioner’s spouse’s occupation as sales consultant the joint_return reported dollar_figure of wages dollar_figure of itemized_deductions dollar_figure of tax and dollar_figure of credits from wage withholdings two schedules c profit or loss from business were attached to the return one schedule c related to petitioner’s spouse’s activity as an insurance salesperson and consultant it reflected dollar_figure of gross_income dollar_figure of expenses and a net profit of dollar_figure the other schedule c related to petitioner’s activity as a lawyer it reflected dollar_figure of gross_income dollar_figure of total expenses and a net_loss of dollar_figure respondent assessed the dollar_figure of tax_shown_on_the_return on date the return was audited and respondent thereafter determined a dollar_figure deficiency respondent issued a notice_of_deficiency to petitioner and his spouse on date the notice was received but neither petitioner nor his spouse petitioned this court contesting respondent’s determination respondent assessed the dollar_figure deficiency on date respondent demanded payment of the deficiency as well as payment for amounts petitioner and his spouse owed for and when payment was not made respondent determined that enforced collection action for each of these years would be required on date respondent mailed petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing final notice_of_intent_to_levy for and according to respondent’s final notice_of_intent_to_levy petitioner’s unpaid tax_liability for exceeded dollar_figure in response to the final notice_of_intent_to_levy on date petitioner requested a hearing under sec_6330 for and in his request for a hearing petitioner maintained that all of the alleged deficiencies for 2even though was included in the final notice_of_intent_to_levy respondent’s subsequent notice_of_determination described infra states that inasmuch as there was no delinquent tax_liability for that year is not at issue the years at issue were due to items attributable to his spouse and he inquired whether the internal_revenue_service irs had collected or attempted to collect the alleged deficiencies from her in addition among other things petitioner asserted that all collection activities by the irs were time barred in a letter dated date respondent’s settlement officer advised petitioner inasmuch as petitioner had received a notice_of_deficiency but did not petition this court for a redetermination of the deficiency petitioner could not raise the issue of his underlying tax_liability for at his sec_6330 hearing and petitioner had the right to request innocent spouse relief petitioner’s sec_6330 hearing with respect to and described more fully below was conducted by telephone on date petitioner and his spouse filed a joint tax_return dated date petitioner claims the return was filed on date whereas respondent asserts the return was filed on date the return was prepared with the assistance of a certified_public_accountant and described 3it appears that by date petitioner lived separately from jacqueline j miller-wagenknecht 4petitioner requested and received an extension of time until date to file his return petitioner’s occupation as teacher and stated petitioner’s spouse is currently disabled the return reported dollar_figure of wages dollar_figure of itemized_deductions including a dollar_figure deduction for charitable_contributions and a dollar_figure deduction for legal fees zero tax and dollar_figure of credits from wage withholdings which petitioner claimed as a tax_refund attached to petitioner’s return was a schedule c relating to petitioner’s activity as a lawyer which reflected dollar_figure of gross_income dollar_figure of total expenses and a net_loss of dollar_figure total income and adjusted_gross_income were reported to be the same ie dollar_figure respondent determined that there was a dollar_figure deficiency for and issued a notice_of_deficiency to petitioner and his spouse on date the deficiency was due in part to the omission of dollar_figure consisting of dollar_figure of gain from the sale of real_property and dollar_figure of business gross_receipts the notice_of_deficiency also determined against petitioner a dollar_figure fraud_penalty under sec_6663 petitioner and his spouse received the notice_of_deficiency but neither petitioner nor his spouse petitioned this court contesting respondent’s determination respondent assessed the dollar_figure deficiency as well as the sec_6663 penalty and dollar_figure of interest on date according to respondent’s date final notice_of_intent_to_levy petitioner’s unpaid tax_liability for including interest and the sec_6663 penalty exceeded dollar_figure in his request for a sec_6330 hearing petitioner asserted that enforced collection action against him is inappropriate for because among other reasons the alleged deficiency for was not due to items attributable to him but rather to his spouse and the period of limitations on assessment expired before the notice_of_deficiency was issued and therefore enforced collection activities by respondent are time barred during the sec_6330 hearing respondent’s settlement officer advised petitioner that petitioner could not raise the issue of his underlying tax_liability for but he could request innocent spouse relief because of a sequence of events involving petitioner’s motions to quash summonses issued by respondent the period of limitations on assessment for had been suspended and according to the settlement officer’s calculations it did not expire until date which was after the issuance of the notice_of_deficiency and because the assessment was timely respondent’s collection activities were not time barred 5the events referred to do not affect the disposition of this case therefore in the interest of simplicity we shall not describe them the settlement officer informed petitioner that the irs had not collected or attempted to collect the and deficiencies from petitioner’s spouse moreover she informed petitioner that because he failed to submit requested income_tax returns and financial information no collection alternatives could be considered the settlement officer considered other issues that petitioner had raised in his correspondence including petitioner’s claim of misconduct by respondent’s agents and employees which resulted in actions taken to the detriment of petitioner to be frivolous or groundless and thus she did not address them respondent issued a notice_of_determination on date pursuant to which respondent determined that the proposed levy action is sustained petitioner timely petitioned this court requesting a review of respondent’s determination on 6we note that respondent concurrently issued to petitioner two notices of determination each sustaining the proposed levy action for and one notice_of_determination related to income taxes the other to frivolous_return penalties petitioner appealed to this court the notice_of_determination relating to the levy for income taxes and days later appealed both notices of determination to the u s district_court for the northern district of ohio this court and apparently the district_court was not informed of petitioner’s filing in the other court the district_court dismissed for lack of subject matter jurisdiction that part of petitioner’s complaint relating to income taxes evidently unaware that petitioner had already filed his petition in this court the district_court stated that mr wagenknecht shall have thirty days from the date of entry of its memorandum of opinion and the accompanying order to appeal the irs appeals_office determination with the tax continued date respondent filed the instant motion for summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that no genuine issue of material fact exists and all factual inferences are viewed in a manner most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial continued court pursuant to sec_6330 wagenknecht v united_states aftr 2d pincite6 ustc par big_number at big_number n d ohio the district court’s dismissal was affirmed by the court_of_appeals for the sixth circuit wagenknecht v united_states ___ f 3d ___ ___ 6th cir date slip op pincite this collection review proceeding was filed pursuant to sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and provides that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the irs the settlement officer at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 the term underlying tax_liability encompasses the sec_6663 penalty see yesse v commissioner tcmemo_2008_157 a claim that the period of limitations expired with respect to either assessment or collection is a challenge to the underlying tax_liability within the meaning of sec_6330 see 117_tc_127 see also 119_tc_140 hoffenberg v commissioner tcmemo_2008_139 following a hearing the settlement officer must determine whether the proposed levy action may proceed in reaching a decision the settlement officer is required to obtain verification from the secretary that the requirements of applicable law and administrative procedures have been met and must consider all relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection_of_taxes with a taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 sec_6330 grants this court jurisdiction to review the determination by the settlement officer to proceed with collection action via levy after the hearing where the validity of the underlying tax_liability is at issue the court will review the matter de novo sego v commissioner supra pincite where the underlying tax_liability is not at issue the court will review the determination of the settlement officer for an abuse_of_discretion 114_tc_176 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances see eg 439_us_522 petitioner received notices of deficiency for both and petitioner failed to petition this court contesting respondent’s determination the tax was assessed for both years consequently in this proceeding petitioner may not challenge the underlying tax_liabilities for either or by claiming that the period of limitations for assessment expired before issuance of the notice_of_deficiency see sec_6330 insofar as the underlying tax_liabilities for and or are not at issue the determination to proceed with the levy is reviewed for abuse_of_discretion see sego v commissioner supra pincite petitioner contends that the notice_of_deficiency for was invalid because it was issued before an administrative appeal to which petitioner was entitled had been provided petitioner’s contention is flawed for it is well established that the commissioner need not give a taxpayer the opportunity to appeal at the administrative level before issuing a notice of 7petitioner’s reliance on 119_tc_140 for the proposition that he may challenge the underlying tax_liabilities in this proceeding is misplaced because the taxpayers in hoffman unlike petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute their underlying tax_liability the taxpayers in hoffman were therefore entitled to raise the issue of whether assessment had been made within the period of limitations deficiency see frederick v commissioner tcmemo_1999_135 estate of barrett v commissioner tcmemo_1994_535 affd without published opinion 87_f3d_1318 9th cir sec_6501 generally requires that the tax must be assessed within years after the return was filed however pursuant to sec_6503 the period of limitations on assessment is suspended during the 90-day period following the mailing of a notice_of_deficiency pursuant to sec_6212 and where the taxpayer does not petition the court in response to a notice_of_deficiency for an additional days thereafter 64_tc_61 n with respect to the period of limitations on collection sec_6502 contains the general_rule that a levy must be made within years after the assessment of the tax further sec_6330 provides that if a sec_6330 hearing is requested the sec_6502 period of limitations for collection is suspended and remains suspended until the 90th day after the day on which there is a final_determination boyd v commissioner supra pincite sec_301_6330-1 proced admin regs application of these statutory provisions leads to the conclusions that petitioner’s taxes for and were timely assessed the periods of limitations on collection with respect to both and remain open and respondent’s settlement officer did not commit error or abuse her discretion in rejecting petitioner’s claims to the contrary with respect to the record establishes that petitioner timely filed his return the period of limitations on assessment therefore remained open until at least date see sec_6501 respondent assessed petitioner’s tax on date well within the period of limitations on assessment petitioner requested a sec_6330 hearing on date which was less than years from the date of the assessment once the request for hearing was made the running of the period of limitations on collection was suspended and remains suspended until the 90th day after which there is a final_determination in this case see sec_6330 with respect to petitioner filed his return on either date as petitioner asserts or date as respondent asserts respondent issued his notice_of_deficiency on date and assessed petitioner’s tax on date which was after the general 3-year time period of sec_6501 expired however sec_6501 provides 8respondent issued his notice_of_deficiency for on date extending the period of limitations on assessment and collection an additional days see sec_6213 sec_6503 sec_6501 substantial omission of items --except as otherwise provided in subsection c -- income taxes --in the case of any_tax imposed by subtitle a-- a general_rule -if the taxpayer omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in the return the tax may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time within years after the return was filed petitioner in his return reported dollar_figure of gross_income respondent in his notice_of_deficiency determined among other things that petitioner omitted dollar_figure from gross_income an amount in excess of percent of the amount of gross_income reported on the return therefore the period of limitations on assessment with respect to tax_year remained open under sec_6501 until at least october dollar_figure respondent assessed the tax on date well within the period of limitations on assessment consequently the section 9petitioner’s return did not disclose the omitted income and petitioner did not attach a statement to the return disclosing the omitted income in a manner adequate to apprise the secretary of the nature and amount of these items see sec_6501 10respondent issued his notice_of_deficiency for on date extending the period of limitations on assessment and collection an additional days see sec_6213 sec_6503 a period of limitations on collection with respect to tax_year remains open until at least january dollar_figure in conclusion and to summarize no genuine issues of material fact remain and we hold that respondent may proceed with the proposed levy to collect petitioner’s income_tax liabilities for and dollar_figure we have considered all of petitioner’s arguments in his response in opposition to respondent’s motion for summary_judgment and to the extent not discussed herein we found them to be immaterial groundless irrelevant and or meritless and thus unworthy of being addressed to reflect the foregoing an appropriate order and decision will be entered 11as noted supra petitioner’s request for a sec_6330 hearing also suspended the period of limitations on collection sec_6330 12because we find that the relevant periods of limitation did not preclude respondent from assessing or collecting petitioner’s and tax we do not address respondent’s claim that sec_6501 operated to preclude application of the period of limitations on assessment and collection we also do not decide whether and to what extent the period of limitations was suspended as respondent claims during the pendency of proceedings petitioner instituted to quash the summonses respondent issued in connection with and or
